
	
		I
		112th CONGRESS
		1st Session
		H. R. 2264
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the trafficking of drugs and to prevent human
		  smuggling across the Southwest Border by deterring the construction and use of
		  border tunnels.
	
	
		1.Short titleThis Act may be cited as the
			 Border Tunnel Prevention Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)As the
			 international border between the United States and Mexico becomes more secure,
			 trafficking and smuggling organizations intensify their efforts to enter the
			 United States by increasing the number of tunnels and other subterranean
			 passages between Mexico and the United States.
			(2)Border tunnels are
			 most often used to transport narcotics from Mexico to the United States, but
			 can also be used to transport people and other contraband.
			(3)Between May 1990
			 and May 2011, law enforcement authorities discovered 137 tunnels, 125 of which
			 have been discovered since September 2001. While law enforcement authorities
			 discovered only 2 tunnels in California between 1990 and 2001, there has been a
			 dramatic increase in the number of border tunnels discovered in California
			 since 2001.
			(4)Section 551 of the
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295)
			 added a new section to title 18, United States Code (18 U.S.C. 555),
			 which—
				(A)criminalizes the
			 construction or financing of an unauthorized tunnel or subterranean passage
			 across an international border into the United States; and
				(B)prohibits any
			 person from recklessly permitting others to construct or use an unauthorized
			 tunnel or subterranean passage on the person's land.
				(5)Any person
			 convicted of using a tunnel or subterranean passage to smuggle aliens, weapons,
			 drugs, terrorists, or illegal goods is subject to an enhanced sentence for the
			 underlying offense. Additional sentence enhancements would further deter tunnel
			 activities and increase prosecutorial options.
			3.DefinitionsIn this Act:
			(1)National
			 security zoneThe term national security zone means
			 any Southwest Border land designated by the Secretary as being at a high risk
			 for border tunnel activity, as authorized under section 8(b).
			(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(3)Southwest border
			 landThe term Southwest Border land means all
			 parcels of real property in the United States that—
				(A)are located within
			 1 mile of the international border between the United States and Mexico;
			 and
				(B)are not owned by a
			 Federal, State, tribal, or local government entity.
				4.Attempt or
			 conspiracy to use, construct, or finance a border tunnelSection 555 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				(d)Any person who attempts or conspires to
				commit any offense under this section shall be subject to the same penalties as
				those prescribed for the offense, the commission of which was the object of the
				attempt or
				conspiracy.
				.
		5.Authorization for
			 interception of wire, oral, or electronic communicationsSection 2516(1)(c) of title 18, United
			 States Code, is amended by inserting , section 555 (relating to
			 construction or use of international border tunnels) before the
			 semicolon at the end.
		6.Forfeiture
			(a)Criminal
			 forfeitureSection
			 982(a)(2)(B) of title 18, United States Code, is amended by inserting
			 555, after 545,.
			(b)Civil asset
			 forfeitureAny merchandise introduced into the United States
			 through a tunnel or passage described in section 555(a) of title 18, United
			 States Code, shall be subject to seizure and forfeiture in accordance with
			 section 596(c) of the Tariff Act of 1930 (19 U.S.C. 1595a(c)).
			7.Money laundering
			 designationSection
			 1956(c)(7)(D) of title 18, United States Code, is amended by inserting
			 section 555 (relating to border tunnels), after section
			 554 (relating to smuggling goods from the United States),.
		8.Notification
			 requirements
			(a)Notification to
			 land ownersThe Secretary is
			 encouraged to annually provide each known nongovernmental owner and tenant of
			 land located in a national security zone with a written notification that
			 describes—
				(1)Federal laws related to the construction of
			 illegal border tunnels; and
				(2)the procedures for reporting violations of
			 such laws to U.S. Immigration and Customs Enforcement.
				(b)Designation of
			 border tunnel high risk areas
				(1)In
			 generalThe Secretary may designate any Southwest Border land
			 that the Secretary has a substantial reason to believe is at a high risk for
			 border tunnel activity as a national security zone.
				(2)PublicationThe
			 Secretary shall—
					(A)publish any
			 designations made under paragraph (1) in the Federal Register; and
					(B)allow appropriate
			 notice and comment in accordance with the chapter 5 of title 5, United States
			 Code (commonly referred to as the Administrative Procedures
			 Act).
					(c)RulemakingNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to carry
			 out this section.
			9.Report
			(a)In
			 generalThe Secretary shall
			 submit an annual report to the congressional committees set forth in subsection
			 (b) that includes a description of—
				(1)the cross border tunnels in Southwest
			 Border land discovered during the reporting period; and
				(2)the needs of the Department of Homeland
			 Security to effectively prevent, investigate and prosecute border tunnel
			 construction on Southwest Border land.
				(b)Congressional
			 committeesThe congressional committees set forth in this
			 subsection are—
				(1)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
				(2)the
			 Committee on the Judiciary of the
			 Senate;
				(3)the
			 Committee on Homeland Security of the House of
			 Representatives; and
				(4)the
			 Committee on the Judiciary of the House of
			 Representatives.
				
